Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Chuong Nguyen, Reg. No. 79,000 on 05/18/2021.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1. (Currently Amended) A method for managing resources in a grid computing environment, the method being implemented by a processor on a computing device, the method comprising:
	receiving, from a first client device, a first request for an access to a first auxiliary service in support of a first task execution on the first client device;
	identifying at least one recommended server device that is currently running the first auxiliary service;

	using an auxiliary service map and the recommended server list to determine at least one server device that is available for providing the access to the first auxiliary service;
	allocating, to the first client device, at least one of the available at least one server device; 
	initializing the first auxiliary service on the allocated at least one server device when the first auxiliary service is not running on the allocated at least one server device;
	updating the auxiliary service map based on a result of the allocating;
	executing, by the first client device, the first task  using the  first auxiliary service;
	receiving, from the first client device, a notification that the first task  has completed executing;
	deallocating each of the allocated at least one server device; and
	updating the auxiliary service map based on a result of the deallocating.

Claim 2.    (Currently Amended) The method of claim 1, further comprising initializing the first auxiliary service on the allocated at least one server device prior to the updating the auxiliary service map, and wherein the initializing further comprises  transmitting an initialization request to the allocated at least one server device.

Claim 3.    (Currently Amended) The method of claim 1, further comprising:
execution on the second client device;
	using, prior to the deallocating, the updated auxiliary service map  to determine at least one server device that is available for providing the access to the second auxiliary service;
	allocating, to the second client device, at least one of the available at least one server device; and
	updating the auxiliary service map based on a result of the allocating to the second client device.

Claim 4. (Original) The method of claim 3, wherein the auxiliary service map includes a plurality of layers, wherein a number of layers corresponds to a number of auxiliary services, and each respective layer from among the plurality of layers includes a plurality of server devices from which an availability determination is to be made.

Claim 5.    (Currently Amended) The method of claim 4, further comprising: when at least one additional request is received for access to at least one additional auxiliary service in support of at least one additional task execution, dynamically sharing the plurality of server devices by using the auxiliary service map to determine, for each of the plurality of server devices, a respective time slot of availability for providing access to the at least one additional auxiliary service.



Claim 7.    (Currently Amended) The method of claim 1, wherein the first task  comprises at least one of a data analytics application and a high performance computing (HPC) application.

Claim 8.    (Canceled)

Claim 9.    (Currently Amended) The method of claim 1, further comprising:
	when the notification that the first task  has completed execution is received, delaying a deallocation of each of the allocated at least one server device until a second request for an access to a second auxiliary service is received;
	receiving, from a second client device, the second request for the access to the second auxiliary service in support of a second task execution on the second client device; and
	performing the deallocating in response to the receiving the second request.

Claim 10.    (Currently Amended) A computing device configured to implement an execution of a method for managing resources in a grid computing environment, the computing device comprising:
	a processor; 
	a memory; and

		receive, from a first client device, a first request for an access to a first auxiliary service in support of a first task execution on the first client device;
		identify at least one recommended server device that is currently running the first auxiliary service;
		generate a recommended server list that includes the at least one recommended server device;
		use an auxiliary service map and the recommended server list to determine at least one server device that is available for providing the access to the first auxiliary service;
		allocate, to the first client device, at least one of the available at least one server device;
		initialize the first auxiliary service on the allocated at least one server device when the first auxiliary service is not running on the allocated at least one server device;
		update the auxiliary service map based on a result of the allocating;
		execute, by the first client device, the first task  using the  first auxiliary service;
		receive, from the first client device, a notification that the first task  has completed executing;
		deallocate each of the allocated at least one server device; and 
		updating the auxiliary service map based on a result of the deallocating.

Claim 11.    (Currently Amended) The computing device of claim 10, wherein the processor is further configured to initialize the first auxiliary service on the allocated at least one server device prior to the updating the auxiliary service map, and wherein the initializing further comprises  transmitting an initialization request to the allocated at least one server device.

Claim 12.    (Currently Amended) The computing device of claim 10, wherein the processor is further configured to:
	receive, from a second client device and prior to the deallocating, a second request for an access to a second auxiliary service in support of a second task execution on the second client device;
	use, prior to the deallocating, the updated auxiliary service map  to determine at least one server device that is available for providing the access to the second auxiliary service;
	allocate, to the second client device, at least one of the available at least one server device; and
	update the auxiliary service map based on a result of the allocating to the second client device.

Claim 13.    (Original) The computing device of claim 12, wherein the auxiliary service map includes a plurality of layers, wherein a number of layers corresponds to a number of auxiliary services, and each respective layer from among the plurality of layers includes a plurality of server devices from which an availability determination is to be made.

Claim 14.    (Currently Amended) The computing device of claim 13, wherein the processor is further configured to: when at least one additional request is received for access to at least one additional auxiliary service in support of at least one additional task execution, dynamically share the plurality of server devices by using the auxiliary service map to determine, for each of the plurality of server devices, a respective time slot of availability for providing access to the at least one additional auxiliary service.

Claim 15.    (Original) The computing device of claim 13, wherein the availability determination is made by determining, for each of the plurality of server devices, at least one of an amount of available memory and an amount of available central processing unit (CPU) capacity.

Claim 16.    (Currently Amended) The computing device of claim 10, wherein the first task  comprises at least one of a data analytics application and a high performance computing (HPC) application.

Claim 17.    (Canceled)

Claim 18.    (Currently Amended) The computing device of claim 10, wherein the processor is further configured to:
 has completed execution is received, delay a deallocation of each of the allocated at least one server device until a second request for an access to a second auxiliary service is received;
	receive, from a second client device, the second request for the access to the second auxiliary service in support of a second task execution on the second client device; and
	perform the deallocation in response to the receiving the second request.

Claim 19.    (Currently Amended) A non-transitory computer-readable medium storing instructions which, when executed by a processor, cause the processor to execute a method for managing resources in a grid computing environment, the method comprising:
	receiving, from a first client device, a first request for an access to a first auxiliary service in support of a first task execution on the first client device;
	identifying at least one recommended server device that is currently running the first auxiliary service;
	generating a recommended server list that includes the at least one recommended server device;
	using an auxiliary service map and the recommended server list to determine at least one server device that is available for providing the access to the first auxiliary service;
	allocating, to the first client device, at least one of the available at least one server device; 
	initializing the first auxiliary service on the allocated at least one server device when the first auxiliary service is not running on the allocated at least one server device;
	updating the auxiliary service map based on a result of the allocating;
by the first client device, the first task  using the  first auxiliary service;
	receiving, from the first client device, a notification that the first task  has completed executing; 
	deallocating each of the allocated at least one server device; and 
	updating the auxiliary service map based on a result of the deallocating.

Claim 20. (Currently Amended) The computer-readable medium of claim 19, wherein the method further comprises initializing the first auxiliary service on the allocated at least one server device prior to the updating the auxiliary service map, and wherein the initializing further comprises  transmitting an initialization request to the allocated at least one server device.

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1-7, 9-16, and 18-20 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 24, 2021